        Case 4:20-cv-00352-CRW-SHL Document 29 Filed 07/06/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF IOWA



Daniel C. Matousek, et al.

                                            CIVIL NUMBER: 4:20-cv-00352-CRW-SHL
                        Plaintiff(s),

 v.                                         JUDGMENT IN A CIVIL CASE

MidAmerican Energy Company, et al.



                        Defendant(s),


         JURY VERDICT. This action came before the Court for trial by jury. The issues have
 been tried and the jury has rendered its verdict.


      ✔ DECISION BY COURT. This action came before the Court. The issues have been
 considered and a decision has been rendered.



         IT IS ORDERED AND ADJUDGED:
Defendants Motion to Dismiss is granted. Judgment entered in favor of defendants against
plaintiffs.



 Date: July 6, 2021
                                                    CLERK, U.S. DISTRICT COURT


                                                    /s/ K. Watson
                                                    _____________________________
                                                    By: Deputy Clerk
